Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-9-2003

Norris v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2309




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Norris v. Comm Social Security" (2003). 2003 Decisions. Paper 66.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/66


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-2309




                                  JOSEPH A. NORRIS,

                                        Appellant

                                            v.

                              JOANNE B. BARNHART,
                            Commissioner of Social Security


       ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF PENNSYLVANIA

                             (Dist. Court No. 01-cv-00316J)
                   District Court Judge: Honorable David S. Cercone


                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 4, 2003

           Before: SLOVITER, ALITO, and OBERDORFER * , Circuit Judges.


                           (Opinion Filed: December 9, 2003 )




   *
     Honorable Louis F. Oberdorfer, U.S. District Judge for the District of Columbia,
sitting by designation.
                                 OPINION OF THE COURT


PER CURIAM:

              Joseph Norris challenges the Commissioner’s denial of his application for

disability benefits. Norris claims that his assorted disabilities leave him unable to work at

any job available in the national economy. The District Court granted summary judgment

for the Commissioner. We affirm because we find that the ALJ’s determinations were

supported by substantial evidence. See 42 U.S.C. 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971)(defining “substantial evidence.”) As we write only for the parties,

we will not restate the full facts of the case.

              In his opinion, the ALJ found that Norris suffered from fibromyalgia,

chronic sinusitis/rhinitis, and a depressive disorder, none of which were severe enough to

meet a listed disability under 20 C.F.R. 404 supt. P., app 1. The ALJ, relying upon the

testimony of a vocational expert, found that a man with Norris’s characteristics and

disabilities could engage in several jobs available in the economy, such as dishwashing,

clerking, or janitorial work. See 20 C.F.R. § 416.905 (2000).

              Norris’s major contention is that the ALJ improperly discredited his

testimony and the opinions of his two treating physicians, all of which the ALJ found to

be inconsistent with objective medical evidence, Norris’s own testimony, and the

opinions of two other physicians. While Norris is correct that the opinion of treating


                                                  2
physicians is typically afforded greater weight than other medical evidence, see Adorno v.

Shalala, 40 F.3d 43, 47 (3d Cir. 1994), the physicians’s explanations as to the extent of

Norris’s disabilities were unclear, see Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999), and were contradictory to almost all the other medical and opinion evidence in the

case (e.g., Norris’s x-rays, hospitalization record, physical examinations results, his own

testimony about his daily activities, and the reports and opinions of Doctors Tam and

Mahon). See 20 C.F.R. §404.1527(d); Newhouse v. Heckler, 753 F.2d 283, 286 (3d Cir.

1985). As such, the ALJ was well within his discretion to partially discount Norris’s

testimony and the opinions of his treating physicians. See Van Horn v. Schweiker, 717

F.2d 871, 873 (3d Cir. 1983)

       Without those opinions, there is substantial evidence showing that Norris’s

disabilities do not preclude him from holding the various jobs identified by the ALJ. The

various medical evidence cited above shows that Norris is both physically and mentally

able to work at numerous low-stress jobs.

       Affirmed.




                                             3